United States Court of Appeals
                        For the First Circuit


No. 16-1637

                       MARIBEL MALDONADO-CÁTALA,

                         Plaintiff, Appellant,

                                  v.

      MUNICIPALITY OF NARANJITO; ORLANDO ORTIZ-CHÉVRES, in his
    individual and official capacity as Mayor of Municipality of
     Naranjito; MARIALIS FIGUEROA-NEGRÓN, in her individual and
  official capacity as Director of the Human Resources Office of
   the Municipality of Naranjito; JOSÉ TOMÁS RODRÍGUEZ-VÉLEZ, in
       his official and individual capacity as Director of the
 Municipal Emergency Management Office; JOSÉ AMUARY FIGUEROA, in
  his official and individual capacity as Interim Chief of Field
  Operations for the Emergency Management Office; HIRAM BRISTOL-
      COLÓN, in his official and individual capacity as Former
        Director of the Municipal Emergency Management Office,

                        Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

              [Hon. Bruce J. McGiverin, Magistrate Judge]


                                Before

                          Howard, Chief Judge,
                  Lipez and Thompson, Circuit Judges.


     Luis A. Rodríguez Muñoz, with whom Landrón Vera, LLC, Eduardo
A. Vera Ramírez, and Eileen Landrón Guardiola were on brief, for
appellant.
     Efraim A. De Luna-Colon, with whom Gonzalez-Mendez Law Office
and Vivian Ivette Gonzalez Mendez were on brief, for appellee
Municipality of Naranjito and individual appellees in their
official capacity.
     Luis R. Román-Negrón, Solicitor General, with whom Susana I.
Peñagarícano-Brown, Assistant Solicitor General, was on brief, for
individual appellees in their individual capacity.



                        November 21, 2017
            LIPEZ,   Circuit Judge.        Appellant Maribel Maldonado-

Cátala ("Maldonado") claims that, over a period of years, she faced

abusive treatment from colleagues and superiors in the Emergency

Management Office ("EMO") of the Municipality of Naranjito.            She

brought this suit alleging violations of federal and Commonwealth

anti-discrimination laws, asserting that the defendants' actions

were based on gender, and were in retaliation for her complaint

about a superior's sexual harassment.         The district court granted

summary   judgment    for   the   defendants.     On    appeal,   Maldonado

challenges only the dismissal of her claims premised on a hostile

work environment.     Having carefully reviewed the record, we take

a different path but ultimately agree with the district court's

conclusion that these claims are not viable.           Hence, we affirm its

judgment.

                              I. Background

A. The Facts

            We present the facts in the light most favorable to

appellant, consistent with record support.         See Alfano v. Lynch,

847 F.3d 71, 74 (1st Cir. 2017).

            1. Maldonado's Employment and First Leave

            Maldonado began working in the EMO as an emergency

medical technician in 2008, responding via ambulance when medical

or other emergency assistance was needed.        After suffering a work-

related accident, Maldonado took leave from July 8, 2010 until


                                   - 3 -
April 3, 2012.     In September 2010, while on leave, she accompanied

a co-worker to meet with the Municipality's Director of Human

Resources, Marialis Figueroa-Negrón ("Figueroa-Negrón" or the "HR

director"), to discuss sexual harassment by the EMO director, Hiram

Bristol-Colón      ("Bristol"),        against     several     female     employees.

During that meeting, Maldonado reported comments made to her not

only by Bristol, but also by another EMO employee, José Amuary

Figueroa-Nieves ("Figueroa-Nieves"), who made crude jokes about

Maldonado's sexual orientation.            Maldonado's co-worker, Jose Luis

Hernandez Rivera ("Hernandez"), testified in his deposition that

Figueroa-Nieves and at least one other EMO employee repeatedly

used slurs, such as "machito" (roughly translated as "manly") to

refer to Maldonado, and he described the situation as "like a

battle" because she was being attacked "all the time."

           Shortly        after     the    September         2010   meeting,     the

Municipality      hired    an   attorney      to   investigate      the   complaint

against   Bristol,        and     Maldonado      was   one    of    the    employees

interviewed.      By the end of October 2010, the attorney had issued

a report finding that Bristol had engaged in misconduct and sexual

harassment, and recommending his removal from his position.                      At

the request of the mayor, Orlando Ortiz-Chévres, Bristol resigned

from his trust position as EMO director.                 For the next several

months,   Ramón    Vázquez      Baez   ("Vázquez"),      the    Municipal    Police

Commissioner, also served as interim EMO director.


                                        - 4 -
            Following the Bristol investigation, Maldonado was the

subject several times of derogatory comments posted on Facebook by

one   or   more   individuals,   using   pseudonyms,    referring    to   her

involvement in the matter.       She highlights a Facebook message sent

to her personally at 10:46 PM on November 1, 2010, in which she

was called a "nasty lesbian," "whore," "snake," and "dike."               The

message further stated: "I will see you fall you dirty lesbian and

every one of you one by one what you did to that man the one from

emergency management . . . remember that you have children that by

the way the boy is gay and the girl is a lesbo . . . ."

            Understandably alarmed by this message, Maldonado filed

a police report the next morning that prompted an investigation.

Although the law enforcement inquiry indicated that the message

was sent from within the Municipality, and possibly from the EMO

or municipal police department, the police were unable to identify

the sender within the applicable one-year limitations period for

the misdemeanor that could have been charged based on the message.

Hence, in late 2011, the department terminated its investigation.

The primary police investigator, Officer Jackeline Candelaria

Curbelo    ("Candelaria"),   turned      over   her   file   to   Maldonado,

reporting that "things had gotten complicated" and that "[t]hey




                                   - 5 -
used the municipality's computers and the internet to send you

this message."1

              Meanwhile, Maldonado also had reported the messages

shortly      after   she   received   them    to   Figueroa-Negrón,   the   HR

director, who told her that she would pursue the matter within the

department after the police investigation and said "when the time[]

come[s] we will punish them."          When Maldonado obtained the police

file in late 2011, she offered the documents to the mayor, who

initially expressed skepticism about investigating "a fake page,"

but then instructed Maldonado to deliver the materials personally

to Figueroa-Negrón when she returned from maternity leave in early

2012.       In February 2012, Maldonado sent a letter to the mayor

requesting an administrative investigation.             Maldonado suspected

Figueroa-Nieves, whom Vázquez, the Municipal Police Commissioner

and EMO interim director in late 2010 and early 2011, had put in

charge of the office's day-to-day operation while he handled police


        1
       In her deposition, Candelaria stated that she did not know
if the message could be traced back to a specific computer within
the Municipality. She explained that the police had determined
that the holder of the internet account at issue was the
Municipality of Naranjito, that the "service was installed at the
Emergency Management Office facilities," and that the phone
numbers associated with the account belonged to the EMO and the
Municipality's police department. As she was answering questions
at the deposition, however, she discovered that two different
account numbers were listed in the letter sent by the internet
service company to the police. Candelaria said she did not know
whether the identifying information provided was for the correct,
or incorrect, account number.



                                      - 6 -
work.       In that role, Figueroa-Nieves would have had access to the

EMO computer identified as a possible source of the message.        To

Maldonado's knowledge, no internal investigation took place.

               2. Maldonado's Work Experience Post-Leave

               Maldonado returned to work in April 2012.   Although the

doctor for the State Insurance Fund told her that her back sprain

was not fully healed at that point, and she should not yet return

to work, he nonetheless gave her the required form when Maldonado

explained that she had been denied an additional six-month leave

and could not afford to lose her job.2      The form reported that she

would continue receiving treatment while working.

               Just before resuming her position, Maldonado met with

Figueroa-Negrón and the EMO director appointed in February 2011,

José Tomás Rodríguez Vélez ("Rodríguez"), to inform Rodríguez


        2
       At one point in her deposition, Maldonado stated that she
was denied leave "as soon as they received notification of the
police complaint and investigation." That assertion, however, is
belied by more specific evidence in the record.         Maldonado
testified that she told her superiors in late 2010 that she had
filed a police complaint after the November 1 Facebook message,
and she also testified that she "maintained contact continuously"
with the HR director and mayor's office during the course of the
police investigation. Meanwhile, three times during the one-year
period from December 2010 through December 2011, she was granted
additional leave.   See App'x at 270-71 (requests in August and
June 2011, and approval through December 31, 2011); id. at 268-69
(request for three-month extension, dated December 11, 2011, and
approval of leave through March 31, 2012).        Maldonado also
acknowledges that the municipality is obligated to retain a
position for an employee on medical leave only for one year,
meaning that she could have been terminated in July 2011.



                                   - 7 -
about the Facebook-related investigation involving EMO employees

"so that he knew and understood and [could] try not to make us

work the same schedules and so that he [could] be [on the] look

out."    They also discussed Maldonado's need to reactivate her

professional licenses, which had lapsed while she was out, so she

could be assigned paramedic duties.       According to Maldonado,

Rodríguez told her "that since my licenses were past due, that he

needed a janitor for the office."

          Rodríguez and Figueroa-Negrón initially gave Maldonado

two months to renew her licenses, but Maldonado testified that

they "understood that it wasn't humanly possible to comply with

all those requirements in two months."   They told her there would

be no problem if she "kept bringing them certifications" showing

that she was moving toward fulfilling the licensing requirements.3

For the first couple of months after her return, Maldonado was

assigned exclusively to the EMO office answering phones.4      She

attributed that placement to "my condition and they saw that my

licen[s]es were not up to date."




     3 Maldonado testified that, by November 2012, she had provided
documentation for CPR training, sign language instruction, and the
Public Service Commission license for driving an ambulance. She
had still not taken the practical exam administered by the Medical
Emergency Technician Examination Board, which was offered
infrequently.
     4 Maldonado reports no further mention of the janitorial
position.


                              - 8 -
            Maldonado testified that, at the time she was assigned

to phone duty, she was the only paramedic who lacked full licensing

who was not allowed to work in the field.           Although it had been

common in the past for EMO employees to perform paramedic work

without full licensing, an ongoing office restructuring process

sought to bring all employees into compliance with the licensing

requirements.     Nonetheless, the other employees who had not yet

fulfilled the requirements continued to go out on emergency calls.

Maldonado   further   testified    that    male   employees   had   received

reimbursement for their licensing costs before her accident and

leave, but she had been denied financial assistance when she

requested it upon her return to work in 2012.              She acknowledged

that the reimbursement rules had changed in the interim, but she

followed the new procedure and first sought approval from the EMO

director, who denied her request.

            During her first few months back on the job, Maldonado

received favorable reviews from her supervisor.            On a day in mid-

June, Maldonado was assigned to an ambulance for field duty because

the   paramedic   originally    designated    for   that    assignment   was

absent.    In her brief, she notes that "[t]his was done despite her

physical    limitations   and     previous    injuries."        Thereafter,

Maldonado was assigned shifts both at the call center and driving

ambulances.     She testified that it was difficult for her to be

"out on the street, . . . with the gurney and the things you have


                                   - 9 -
to do, so my back would get injured."          In November 2012, she had

another work-related accident that resulted in an extended leave.

A year later, in November 2013, the mayor told her she was being

terminated because the one-year statutory period for reserving her

job had ended.

B. Legal Proceedings

             While still employed, Maldonado filed a charge on May

24,   2012   against    the    Municipality   with   the   Equal   Employment

Opportunity Commission ("EEOC") claiming sex-based discrimination

and retaliation. She alleged that (1) she and others were harassed

after they participated in the investigation against Bristol, (2)

she   returned   to    work    "under   coercion,"   (3)   the   Municipality

discriminated against her based on her gender in refusing to

reimburse her licensing costs and allowing males to work as

paramedics    without    the    required   certifications,       and   (4)   the

municipality "allowed its employees to use government equipment to

smear my image as a woman, alluding to falsehoods because of my

sexual orientation."          She specifically alleged that Figueroa-

Nieves had on numerous occasions publicly directed homophobic

epithets at her.

             The EEOC found no unlawful conduct directed against

Maldonado, instead concluding that the Municipality "ha[d] tried

to mediate and address all the concerns of the Employee."                    The

agency gave Maldonado a right-to-sue letter.               In July 2013, she


                                    - 10 -
filed this action against the Municipality and various officials

in their official and individual capacities: Ortiz-Chévres (the

mayor), Figueroa-Negrón (the HR Director), Rodríguez (the EMO

Director),      Figueroa-Nieves    (the     co-worker   whom    she   claims

routinely harassed her at work and sent the Facebook message), and

Bristol (the EMO Director who was terminated).          Maldonado claimed,

inter alia, that the defendants discriminated against her based on

her gender and sexual preference, and exposed her to a hostile

work environment and retaliation in violation of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, and in

violation of various provisions of Puerto Rico law.

              The defendants moved for summary judgment, which the

district court initially granted in part and denied in part.5             In

its   first    ruling,   the   court   rejected   Maldonado's   retaliation

claims based primarily on her failure "to establish a causal link

between her termination in 2013 and her participation in the

investigation against Bristol in 2010, which is the only protected

conduct she alleges formed the basis for retaliation."           Maldonado-

Cátala v. Municipality of Naranjito, 255 F. Supp. 3d 300, 320

(D.P.R. 2015).      The court also granted summary judgment for the


      5The district court addressed only Maldonado's hostile work
environment and retaliation claims because Maldonado did not
present developed arguments on any other theory. See Maldonado-
Cátala v. Municipality of Naranjito, 255 F. Supp. 3d 300, 310 n.7
(D.P.R. 2015).



                                   - 11 -
individual defendants on the gender- and retaliation-based hostile

work environment claims because Title VII does not provide for

individual liability, id. at 321-22, but it allowed those claims

to proceed against the Municipality. The court also denied summary

judgment on multiple state law claims against all defendants.

               On reconsideration, the district court dismissed all of

the claims.6      In its second ruling, the court held inadmissible a

significant portion of the evidence on which it previously had

relied    to    conclude    that    Maldonado's    sex-based    hostile     work

environment claims could proceed. It concluded that the statements

Maldonado      attributed   to     male   co-workers   who   were    allowed   to

function as paramedics -- i.e., that they also lacked the required

licenses -- were inadmissible as hearsay.                Maldonado-Cátala v.

Municipality of Naranjito, No. 3:13-cv-01561-BJM, 2016 WL 1411355,

at   *2   (Apr.    11,   2016).      In   addition,    the   court   held   that

Maldonado's evidence was insufficient to permit a reasonable jury

to find that the Facebook messages originated from a computer in

the EMO. Id. The court further noted that, in any event, Maldonado

could not prove a hostile work environment in reliance on those

messages because she was on leave at the time they were sent and




      6 Following the initial summary judgment decision, the
Municipality moved for reconsideration, and both the Municipality
and the individual defendants moved for judgment on the pleadings.


                                      - 12 -
she reported no incidents of harassment once she returned to work

in April 2012.    Id. at *3.

           The    district     court    similarly    found    Maldonado's

retaliation-based hostile environment claim unsupported by the

proffered evidence.      The court viewed Rodríguez's "antagonistic

statement" about giving Maldonado janitorial duties as, at most,

an isolated remark.      Id.     The court further held that, "more

importantly," the record lacked evidence that Rodríguez was aware

of Maldonado's participation in the Bristol investigation, and it

observed   that   "the   temporal      proximity    between   the   sexual

harassment investigation in October 2010 and Rodriguez's statement

in April 2012 further militates against a causal link."             Id. at

*4.

           The court also concluded that, given the "evidentiary

shortcomings" concerning the defendants' alleged conduct in 2012

(the unequal treatment and hostile remark), those actions could

not serve as anchoring incidents that would bring conduct prior to

November 2011 -- i.e., the Facebook posts and workplace epithets

-- within the applicable Title VII statute of limitations.             Id.

As to the Commonwealth claims, the court held that they failed on

the same evidentiary grounds, were time-barred, or suffered from

multiple defects.    Id. at *5.

           On appeal, Maldonado argues that the district court

erroneously concluded that she failed to show a genuine factual


                                  - 13 -
dispute as to whether she experienced a hostile work environment

based on gender and retaliatory motivation, and also erred in

finding those claims to be untimely.              She asserts that, given the

timeliness of her federal claims, her claims under Puerto Rico Law

17 and Law 69 also should be reinstated.7

                                    II. Discussion

A. Standard of Review

               We review a district court's grant of summary judgment

de novo, taking the evidence in the light most favorable to the

non-moving party and drawing all inferences in her favor.                      See,

e.g.,       Ahmed   v.   Johnson,    752 F.3d 490,    495   (1st   Cir.   2014).

"Summary       judgment      is     inappropriate        if   the   evidence    'is

sufficiently openended to permit a rational fact finder to resolve

the issue in favor of either side.'" Id. (quoting Gerald v. Univ.

of P.R., 707 F.3d 7, 16 (1st Cir. 2013)).                To survive a motion for

summary judgment, however, the non-movant must "demonstrat[e],

through submissions of evidentiary quality, that a trialworthy

issue persists."         Cruz v. Mattis, 861 F.3d 22, 25 (1st Cir. 2017)

(quoting Iverson v. City of Boston, 452 F.3d 94, 98 (1st Cir.

2006)).       We are not limited by the district court's reasoning, but

may affirm a grant of summary judgment "on any ground made manifest


        7
        Maldonado does not discuss in her brief a claim of
retaliation except in the context of a retaliatory hostile work
environment.    Any such additional retaliation-based claim is
therefore waived.


                                        - 14 -
by the record."     Geshke v. Crocs, Inc., 740 F.3d 74, 76-77 (1st

Cir. 2014).

B. Statute of Limitations

            Maldonado filed her EEOC discrimination charge without

first filing a charge with the Commonwealth Department of Labor,

and it is undisputed that the limitations period for her claims is

thus 180 days.      See 42 U.S.C. § 2000e-5(e)(1).8         That 180-day

period extends back to November 26, 2011,9 and, accordingly, any

unlawful    employment    practice   that    occurred   earlier    is   not

actionable on its own.     See Nat'l R.R. Passenger Corp. v. Morgan,

536 U.S. 101, 109 (2002) ("A claim is time barred if it is not

filed within these time limits.").         However, under the continuing

violation     doctrine,   "a   plaintiff     may   obtain   recovery    for

discriminatory acts that otherwise would be time-barred so long as

a related act fell within the limitations period."                Tobin v.

Liberty Mut. Ins. Co., 553 F.3d 121, 130 (1st Cir. 2009).


     8 A plaintiff must file an administrative complaint with the
EEOC within 180 or 300 days after the alleged unlawful employment
practice occurred. The 300-day filing deadline applies when the
plaintiff has filed first with a state or local agency. See 42
U.S.C. § 2000e-5(e)(1).

     9 Pursuant to Title VII's filing requirements, the calculation
of Maldonado's limitations period begins with the filing of her
EEOC complaint on May 24, 2012.      The applicable procedure then
calls for counting back 180 days to determine the earliest possible
date that an unlawful employment action could have occurred and
still be actionable. The parties do not dispute that, based on
the 180-day calculation here, Maldonado must show an unlawful
employment practice that occurred on or after November 26, 2011.


                                 - 15 -
          We have described a hostile work environment as "[t]he

classic example of a continuing violation" because the actionable

wrong consists of an accumulation of "'individual acts that, taken

together, create the environment.'"     Id. (quoting Ledbetter v.

Goodyear Tire & Rubber Co., 550 U.S. 618, 638 (2007)).   Hence, all

of the "component acts" alleged in a hostile work environment claim

may be considered in determining liability even if they occurred

outside the limitations period.   Id. (quoting Morgan, 536 U.S. at

117); see also Morales-Tañon v. P.R. Elec. Power Auth., 524 F.3d
15, 18-19 (1st Cir. 2008) (noting that the continuing violation

doctrine "allow[s] suit to be delayed until a series of wrongful

acts blossoms into an injury on which suit can be brought" (quoting

Limestone Dev. Corp. v. Vill. of Lemont, 520 F.3d 797, 801 (7th

Cir. 2008)).

          Maldonado asserts that she was subjected to abusive

working conditions throughout her employment at the EMO, starting

with the homophobic insults and jokes directed at her prior to her

first medical leave, followed by the Facebook posts after she

complained about Bristol during that medical leave, and continuing

with her treatment after she returned to work in April 2012 from

her extended leave.   The evidence that Maldonado was the target of

persistent offensive comments by Figueroa-Nieves and Bristol from

early in her employment might support a finding that she faced a

cognizable abusive environment before the limitations cutoff date.


                              - 16 -
Whether the Facebook harassment in late 2010 is properly included

as part of that environment is debatable, however, given that she

was on extended leave at that time.10               Regardless, all of this

conduct is off limits unless Maldonado can surmount the time-bar

for actions that occurred before the end of 2011.           Consistent with

the precedent described above, we may consider the defendants'

alleged behavior in the early years of Maldonado's employment only

if at least one of the incidents that occurred after November 26,

2011    --   the   earliest   date   within   the    limitations   period   --

constitutes part of the same hostile work environment as the

alleged wrongful conduct that preceded that date.

             We thus next consider whether a reasonable jury could

find, based on the record before us, that Maldonado experienced

instances of harassment after November 26, 2011 that were part of

an ongoing gender-based or retaliatory hostile work environment.




       10
        Maldonado correctly notes that our precedent permits
consideration of non-workplace conduct "to help determine the
severity and pervasiveness of the hostility in the workplace" and
to establish the unlawful motivation. Crowley v. L.L. Bean, Inc.,
303 F.3d 387, 409 (1st Cir. 2002); see also O'Rourke v. City of
Providence, 235 F.3d 713, 724 (1st Cir. 2001) (noting that
plaintiff's abusive treatment, causing her to be a "nervous wreck"
at work, included crank phone calls received at home). In those
cases, however, the plaintiffs' employment was active, and the
outside    incidents    allegedly   affected    the    plaintiffs'
contemporaneous working conditions. Here, by contrast, Maldonado
had been on leave for months at the time of the Facebook messages,
and she did not return to work for more than a year afterwards.
Given our disposition, we need not consider the applicability of
the "non-workplace" precedent to the different circumstances here.


                                     - 17 -
C. Title VII Workplace Harassment

           1. The Requisite Abusive Conduct

           To succeed with a hostile work environment claim, a

plaintiff must show harassment "sufficiently severe or pervasive

so as to alter the conditions of [her] employment and create an

abusive work environment."         Pérez-Cordero v. Wal-Mart P.R., Inc.,

656 F.3d 19, 27 (1st Cir. 2011).          The challenged conduct must be

"both    objectively     and    subjectively   offensive,        such   that    a

reasonable person would find it hostile or abusive and [the

plaintiff] in fact did perceive it to be so."              Id.   In performing

this inquiry, "a court must mull the totality of the circumstances,

including factors such as the 'frequency of the discriminatory

conduct; its severity; whether it is physically threatening or

humiliating,    or   a   mere    offensive   utterance;      and   whether     it

unreasonably interfere[d] with an employee's work performance."

Noviello v. City of Boston, 398 F.3d 76, 92 (1st Cir. 2005)

(quoting Faragher v. City of Boca Raton, 524 U.S. 775, 787-88

(1998)); see also O'Rourke v. City of Providence, 235 F.3d 713,

729 (1st Cir. 2001).            The harassment also must stem from an

impermissible motivation, which in this case is alleged to be both

gender   and   retaliation.        See   Noviello, 398 F.3d   at   84,    88




                                    - 18 -
(recognizing     hostile   environment    claims   alleging   sexual   and

retaliatory animus).11

          2. Maldonado's Work Environment after November 26, 2011

          The timely conduct that Maldonado alleges to support her

hostile   work    environment   claim     consists   primarily   of    the

following: (1) the defendants' failure to investigate the Facebook

postings at the conclusion of the police investigation in December

2011; (2) the "coercion" that caused her to return to work before

she was fully healed from her injuries, along with Rodríguez's

comment suggesting that she would be assigned janitorial duties;

and (3) the unequal treatment she experienced, both in her work

assignments and in the refusal to reimburse her licensing costs.12


     11 We have identified six elements that a plaintiff must
establish to succeed with a gender-based hostile work environment
claim under Title VII. See, e.g., Ponte v. Steelcase, Inc., 741
F.3d 310, 320 (1st Cir. 2014); see also 42 U.S.C. § 2000e-2(a)
(barring sex-based discrimination). In addition to proving that
she experienced (1) unwelcome harassment that was (2) severe or
pervasive, and (3) both objectively and subjectively offensive,
the plaintiff must show (4) membership in a protected class, (5)
that the harassment was motivated by sex, and (6) a basis for
employer liability. See Ponte, 741 F.3d at 320. To make a prima
facie showing of a retaliation-based hostile work environment in
violation of Title VII, the gender-based requirements are replaced
by the need to show a causal link between protected activity and
the hostile environment.    See Noviello, 398 F.3d at 88-90; see
also 42 U.S.C. § 2000e-3 (barring retaliatory discrimination).

     12Maldonado also states that she was subject to "name calling
regarding her sexual preference," which her co-worker, Hernandez,
described as a four-year "battle." However, neither Maldonado nor
Hernandez point to incidents that occurred after the Facebook
message in November 2010.       Hernandez said he reported the
persistent insults to Bristol, but that report necessarily


                                 - 19 -
           A careful review of the record reveals that none of these

alleged   mistreatments,   in    isolation   or   taken   together,   has

sufficient grounding to support a jury finding that Maldonado

suffered "severe or pervasive" harassment that "alter[ed] the

conditions of [her] employment and create[d] an abusive work

environment" extending into the relevant time period.            Pérez-

Cordero, 656 F.3d at 27.        First, Maldonado does not explain how

her daily work life was impacted by her superiors' failure to

investigate the Facebook posts following the police investigation.




occurred before Bristol's termination in late October 2010. Hence,
at best, Maldonado offers only conclusory allegations of verbal
attacks within the limitations period, which we do not consider.
See, e.g., Nieves-Romero v. United States, 715 F.3d 375, 378 (1st
Cir. 2013) ("To be genuine, a factual dispute must be built on a
solid foundation -- a foundation constructed from materials of
evidentiary quality.").

     In addition, under longstanding First Circuit precedent,
harassment based on Maldonado's perceived sexual orientation is
not actionable under Title VII.       See Higgins v. New Balance
Athletic Shoe, Inc., 194 F.3d 252, 259 (1st Cir. 1999).       Other
circuits have recently been reconsidering similar precedent. See
Hively v. Ivy Tech. Cmty. Coll. of Ind., 853 F.3d 339, 340-41 (7th
Cir. 2017) (en banc) (overturning prior Seventh Circuit precedent
and holding that "discrimination on the basis of sexual orientation
is a form of sex discrimination" under Title VII); see also Zarda
v. Altitude Express, 855 F.3d 76, 80 (2d Cir. 2017) (per curiam)
(stating that a three-judge panel lacks authority to revisit Second
Circuit precedent equivalent to Higgins), reh'g en banc granted,
No. 15-3775 (May 25, 2017).       Much of the verbal harassment
Maldonado describes falls within the sexual orientation category.
Given our disposition, we have no occasion to revisit our Title
VII sexual orientation precedent.      Nor need we decide whether
enough of the comments could be characterized as gender-based,
rather than based on sexual orientation, to support a Title VII
hostile environment claim under our current caselaw.


                                  - 20 -
We do not doubt that the inaction was upsetting to Maldonado, but

without more, a jury could not reasonably view the lack of follow-

through   as   on-the-job     harassment      that    altered     her    working

conditions.

           Second,    the   allegation   of    coercion     and   the    janitor

comment both lack probative force.       Although Maldonado claims that

she was compelled to return to work prematurely because she was

denied additional leave, she previously had been granted a series

of leaves, spanning twenty months, and acknowledges that she was

subject to termination after she had been out of work for a year.

To be sure, a jury could find that Maldonado felt forced to return

to work to preserve her job.          Yet the mayor's mere refusal to

extend her leave beyond March 31, 2012 -- again, without more --

cannot reasonably be viewed as an act of workplace harassment.

Likewise, Maldonado's attempt to characterize as an instance of

abuse Rodríguez's comment that the EMO needed a janitor -- a remark

neither   reiterated    nor   acted   upon    --     does   not   have    enough

evidentiary significance to provide the basis for a hostile work

environment claim.      See Faragher, 524 U.S. at 788 ("[O]ffhand

comments, and isolated incidents (unless extremely serious) will

not amount to discriminatory changes in the terms and conditions

of   employment."    (internal   quotation     marks    omitted)).        Absent

follow-up by Rodríguez, that untoward comment is inconsequential

and not reasonably characterized as workplace abuse.


                                  - 21 -
             Third, the record does not substantiate Maldonado's

allegation of unequal treatment.          Her assertion of discrimination

in work assignments is premised on her exclusion from ambulance

shifts while men with equal or lesser qualifications were assigned

field duty.13      Yet, approximately two months after she returned to

work -- when she had reacquired CPR and ambulance driving licenses,

but   had    not    yet   satisfied    all     of    her   paramedic   licensing

requirements -- Maldonado was assigned shifts both at the call

center      and    in   ambulance   crews.          Importantly,   despite   her

insinuation that work at the call center was inferior to street

work, she testified that ambulance assignments were difficult for

her because of her ongoing physical problems.                  In other words,

Maldonado at times indicated that being assigned to field duty,

rather than her exclusion from it, was the problem.

             Given her own inconsistent depictions of the work she

wanted, and the evidence that she was assigned ambulance duties

before she was fully licensed, a reasonable factfinder could not

conclude that the defendants created an abusive work environment

by denying Maldonado paramedic tasks that were given to less-




      13We use various terms -- including "ambulance shifts,"
"field duty," and "street work" -- to describe the active, out-
of-office duties that Maldonado claims she was denied, all of which
are intended to distinguish such assignments from the sedentary
work she performed at the call center.



                                      - 22 -
credentialed males.14           Relatedly, Maldonado acknowledges that,

despite the two-month deadline given to her for reactivating all

of her licensing, she was allowed to take more time so long as she

was   making      incremental    progress.        That    flexibility     further

undermines the allegation of an abusive environment.                       As to

reimbursement for the costs of licensing, Maldonado based her

allegation of differential treatment solely on her experience

before she went on leave in 2010, when Bristol was the EMO

director, and offered no evidence that her male colleagues were

treated differently by Rodríguez, the EMO director who denied her

request in 2012.        Indeed, she quoted Rodríguez as saying that,

regardless of what the prior director had done, "he was not going

to do it."     On this evidence, a factfinder could not find unequal

treatment that amounted to harassment.

             We    recognize     that    "[t]he    accumulated      effect"     of

behaviors    that    individually       fall   short     may,   taken   together,

constitute a hostile work environment.            O'Rourke, 235 F.3d at 729.

In addition, we must consider the post-leave actions in the context

of Maldonado's experiences prior to the limitations period.                   Even

taking a broad view, however, the evidence Maldonado presents is


      14
        We note that the district court based its second summary
judgment ruling, in part, on its view that the statements of
Maldonado's male co-workers about their lack of licensing were
inadmissible as hearsay. We need not address that holding because,
as described above, Maldonado's assertion of unequal treatment
fails even if we consider her co-workers' statements.


                                     - 23 -
inadequate to allow a finding that the defendants' post-leave

conduct    contributed     to   an   ongoing     hostile   work   environment

reflecting gender discrimination or retaliatory animus.             With her

conceded    physical      limitations,   there    is   nothing    objectively

oppressive in her depiction of the assignments she was given.              The

unsubstantiated reimbursement allegation and the single comment

from Rodríguez do not change the landscape.

            Moreover, even if any of the circumstances she faced

after returning to work could have been characterized as abusive,

Maldonado offers no evidence that would permit a jury to attribute

her treatment to the gender-based or retaliatory motivation that

fueled the time-barred harassment she suffered in the fall of 2010.

See, e.g., Alvarado v. Donahoe, 687 F.3d 453, 459 (1st Cir. 2012)

(noting the need for "a causal connection" between protected

conduct and alleged retaliatory actions); Pérez-Cordero, 656 F.3d

at 27 (stating that the plaintiff must show, inter alia, "that the

harassment was based upon sex").         Although Maldonado believes that

Figueroa-Nieves was responsible for the Facebook posts, and she

claims that he also was the primary source of the earlier insults

and jokes, she does not cite any verbal attacks or other harassment

by   him   within   the   limitations    period.15     Rodríguez,    the   EMO


      15To the contrary, Maldonado admitted that, a month or so
before Figueroa-Nieves received notice of this lawsuit -- i.e., in
mid-2013 -- he loaned her $200, which she repaid, and that the
conversations between them were "cordial." She also admitted that,


                                     - 24 -
director, was not with the agency during the earlier period; he

took over as director in February 2011.   Even if he knew about her

complaint against Bristol, there is no evidence of a retaliatory

(or gender-based) motivation for his actions in assigning duties,

refusing to reimburse licensing costs, or, indeed, for his alleged

observation that the office needed a janitor.16      The other two

defendants with influence over Maldonado's employment in 2012 --

Figueroa-Negrón and the mayor -- had both responded quickly to the

complaints about Bristol, and no evidence in the record would

support a finding that their failure to actively pursue the

Facebook perpetrator at the conclusion of the police investigation

stemmed from gender-based or retaliatory animus.17

          We do not minimize the harassment that Maldonado alleges

she encountered before, and in the immediate aftermath of, her

participation in the investigation that led to Bristol's removal



around the same time, she gave Figueroa-Nieves a medical
emergencies bag that "she understood he needed . . . for his work."

     16Maldonado also complains that Rodríguez routinely assigned
her to the 11 PM to 7 AM shift in dispatch, making it difficult
for her to care for her family and also complete the licensing
requirements. She testified that past practice had been to rotate
the overnight shifts.   However, the work logs submitted by her
attorney to the EEOC show Maldonado working a variety of shifts.

     17 As an aside, we question the district court's conclusion
that Maldonado's offered evidence was insufficient to permit a
reasonable jury to find that the Facebook messages originated from
a computer in the EMO. However, that factual finding is of no
consequence to our analysis because, as we have explained, the
Facebook harassment is time-barred.


                              - 25 -
from the EMO.     As our discussion demonstrates, however, Maldonado

has not met her burden to produce competent evidence showing that

any of the work conditions she encountered within the statute of

limitations period amounted to harassment on the basis of the

improper motivations she alleges.         Accordingly, the district court

properly granted summary judgment for defendants on her Title VII

hostile environment claim.

D. Commonwealth Law Claims

           With   respect     to   her   claims   under   Puerto   Rico   law,

Maldonado argues only that the district court erred in dismissing,

as time-barred, the claims brought under Puerto Rico Law 17 and

Puerto Rico Law 69.      She asserts that Puerto Rico recognizes the

same continuing violation theory that is applicable to her Title

VII hostile work environment claim and, hence, the equivalent

commonwealth-law     claims    should     be   reinstated    based   on    her

arguments concerning the federal claim.           Our analysis above thus

disposes of these claims as well.

                              III. Conclusion

           For the foregoing reasons, we affirm the grant of summary

judgment   for    all    defendants      on    appellant's    hostile     work

environment claims under both federal and Commonwealth law.

           So ordered.




                                    - 26 -